DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 May 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 15 and 18, the limitation of “an artificial light source consisting essentially of UV-C light” is unclear.  Is the limitation reciting the light source or the produced emissions?  For the purpose of examination, the limitation is interpreted as --an artificial light source producing emissions which consist essentially of UV-C light-- in each of the claims.  It is further noted that line 8 of claim 15 and line 9 of claim 18 should then further recite --the emissions-- instead of “emissions.”
Response to Arguments
Applicant's arguments filed 9 May 2022 have been fully considered but they are not persuasive.
Applicant argues that Carey does not disclose the step of “cleansing.”  The Examiner respectfully disagrees.  As the surfaces of Carey are taught to be self cleaning, the oxidized pollutant compounds would necessarily be “cleansed” from the photocatalytic layer concurrently with activation of the layer.  While Applicant argues that the term of “self cleaning” is misleading and does not mean that a surface need not be cleaned at all, it is viewed that at least some “self cleaning” ability would meet the limitation because, as is argued by Applicant, “the interval between cleaning cycles can be extended.”
Applicant argues that the prior art does not disclose directing harmful light to one side of a sunshade in a closed position.  The Examiner respectfully disagrees.  Carey teaches that an artificial light source can be internal to the photocatalyst layer.  Thus, the light would be necessarily directed to both sides of a structure independent of the position of the structure.  Thus, such a structure would be capable of being operated as a sunshade and would meet the recited limitations of the claim.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6, 9-11, 13, 15,  18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Carey (US 2012/0070335) in view of Dellock et al. (US 10,377,351; hereinafter “Dellock”).
In regard to claims 1, 3-6, 12, 15 and 21, Carey discloses a method and apparatus for purifying air of an interior space of a vehicle (see [0026]) by oxidizing a plurality of pollutant compounds suspended in the air, the method and apparatus comprising: exposing the air of the interior space to a photocatalytic layer comprising a semiconductor (titania is a semiconductor as it has a band gap; see at least [0019]), wherein the photocatalytic layer is disposed onto an at least one surface of a porous substrate material such as woven or non-woven material such as cloth made from plastic or a natural fiber (canvas; see [0023]) suspended in the interior space (see [0027]-[0028]), wherein the photocatalytic layer comprises a plurality of photocatalyst particles (see [0019]), and activating the photocatalytic layer with emissions of an artificial light source (an artificial ultraviolet light source that emits UVA, UVB, and/or UVC; see [0032]), wherein the activated photocatalytic particles necessarily promote a photoelectrochemical reaction by reacting water in the air to create hydroxyl radicals  and wherein the hydroxyl radicals oxidize the pollutant compounds.  Additionally see [0003]. Carey teaches that the substrate is “self cleaning” as no dirt or grime attaches to the devices during use in any of the applications noted.  See [0070].  Thus, the method necessarily teaches a step of “cleansing the photocatalytic layer” and the external UV light source can be viewed as tantamount to the cleanser for the photocatalytic layer as the operation of the apparatus functions to self-cleanse.  Regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP § 2112.02).  It is noted that the limitation of “wherein the photocatalytic layer is cleansed” as recited in claim 15 merely regards a manner of operating the apparatus and does not differentiate the apparatus claim from the prior art.  The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Carey is silent in regard to determining occupancy information on the interior space and wherein activating the light source/cleansing the photocatalytic layer is determined by the occupancy information.
Dellock discloses an interior cleaning system 10 for a vehicle which comprises an occupancy detection system 30.  The detection system can comprise a seat-belt sensor, seat pressure sensors (i.e. seat sensors), cabin cameras or imaging sensors (i.e. a camera), proximity sensors (i.e. a motion sensor) and the like and used door sensors to determine if an occupant is currently ingressing or egressing the cabin.  Dellock teaches that the occupancy information can be used to determine whether or not to activate the cleaning system.  See col. 3, line 62 through col. 4, line 19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the occupancy detection system of Dellock with the method and apparatus of Carey for the purpose of controlling the activation of the UVC light source in order to safely operate the light source.  
In regard to claim 2, it is viewed that the substrate layer is necessarily non-reactive with the photocatalytic layer as the disclosed materials of Carey are identical to the claimed materials and Carey teaches that the support can be oxidation resistant.  See [0021]-[0023].
In regard to claim 9, Carey discloses that the artificial light can consist essentially of any type of light source which emits UVC.  See [0032].  Therefore, it is viewed that the emissions of the artificial source of the combined invention can consist essentially of UVC light when the occupancy detection system information determines an absence of an occupant.  
In regard to claims 10-11, Carey teaches that the apparatus can further operate by inducing airflow in the interior space by including an air mover or fan.  Further it is viewed that the interior space of an automobile necessarily includes an HVAC system.  See [0030] and [0043].
In regard to claims 13 and 18, Carey teaches that the substrate with the photocatalytic layer can be disposed in a two or three dimensional housing to fit to surfaces such as in an automobile.  Further, it is disclosed that the surface can be in optical communication with an artificial light source which can emit UVC and that the housing can be attached to a desired location such as the interior surface of a rear window of an automobile or from the rearview mirror in an automobile.  Thus, the housing would necessarily function as a sunshade and the coverage of the photocatalyst would necessarily include an upper surface of the sunshade.  Further, it would have been obvious to have directed the artificial light source at the photocatalyst on the sunshade when in a storage, or closed, position as sunshades are typically left in a “closed” position when the car is unoccupied.  See [0026]-[0028].  Carey also discloses wherein the UV light source can be internal to the photocatalyst structure, and, thus, the artificial light would be directed to both sides of a structure.  See [0035].
In regard to claim 22, it is viewed that Carey teaches that the power source can be an artificial light which includes visible light sources such as fluorescent light.  See [0032].  Therefore, it is viewed that Carey teaches a step tantamount to “controlling an ambient light source to indicate the activation of the photocatalytic layer” as the activation of a fluorescent light source would be visible to a person and would indicate the activation of the photocatalyst layer.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Dellock and further in view of Buonanno et al. (“Germicidal Efficacy and Mammalian Skin Safety of 222-nm UV Light,” Radiation Research 187, 493-501 (2017)).
In regard to claim 8, Carey discloses that an artificial light source which utilizes UVC can be used.  See [0032].  Dellock discloses that the occupancy detection system can be used to determine if the vehicle is occupied or empty and can facilitate the systems of the vehicle to operate in a fully autonomous mode.  See col. 3, line 62 through col. 4, line 4.  Carey and Dellock are silent in regard to using far-UV-C light when occupancy information determines a presence of an occupant. 
Buonanno discloses that far-UVC light has limited penetration of skin and is safe to use in the presence of humans.  See the discussion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the far-UVC light source of Buonanno for the artificial light source in the combined method and to have controlled the light source such that the light source emits far-UVC light when the vehicle is determined to be occupied for the purpose of activating the photocatalyst without causing skin damage of the occupants.  Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Dellock and further in view of Chen (US 2019/0091738).
In regard to claim 23, Carey and Dellock are silent in regard to sensing a level of UV light in the interior space and adjusting an intensity of the artificial light based on the level of UV light.
Chen discloses a cleaning system for a vehicle which utilizes UV light to irradiate the interior surfaces of the vehicle.  Chen teaches that the system includes one or more environmental sensors can a computer which can determine a UV dosage for an interior surface of the cabin of the vehicle based on the cabin surface sunlight data or the UV sunlight level.  Chen teaches that the sunlight is considered when irradiating the surfaces in order to avoid overdosing the surfaces which could lead to deterioration.  See [0007], [0022], [0031], [0049], [0058] and [0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the step of sensing a level of UV light as taught by Chen with the above combined method of Carey and Dellock for the purpose of controlling the artificial light in a manner such that overdosing of surface materials can be avoided in order to prevent deterioration.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach, suggest or render obvious the claimed limitation of agitating the photocatalyst layer when the occupancy information determines an absence of an occupant as recited in claim 14 or an agitator for cleansing the photocatalytic layer as recited in claim 17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774